Morton, J.
This is an action upon a judgment of a justice of the peace of the State of Vermont. Such judgment is conclusive if it is duly proved, and if the justice had jurisdiction to render it. But nothing can be presumed in favor of the jurisdiction of courts or magistrates having only a special or limited jurisdiction. The record should show that the judgment was within the limits of their jurisdiction. Hendrick v. Whittemore, 105 Mass. 23. Wells v. Stevens, 2 Gray, 115. Sayles v. Briggs, 4 Met. 421. Nye v. Kellam, 18 Vt. 594. Wright v. Fletcher, 12 Vt. 431.
The statutes of Vermont provide that “ a justice is authorized to accept and record a confession of any debt to a creditor, made by the debtor personally, either with or without antecedent process, as the parties shall agree, and render judgment on such confession.” Comp. Sts. of Vt. c. 29, § 22. Gen. Sts. of Vt. c. 31, § 21. Under these statutes, a justice has no power to render a judgment without antecedent process, unless the parties agree. His jurisdiction depends upon the agreement of the parties.
The record of the justice of the peace, put in evidence, shows that the defendant appeared personally before the justice without antecedent process, and acknowledged the debt to be due to tho *476plaintiff; but it does not show that he agreed that such acknowledgment should be taken as a confession of judgment, or that judgment should be rendered thereon without antecedent process. Every allegation of the record would be true if the parties had appeared before a justice of the peace, and the defendant in his presence had merely admitted that the debt to the plaintiff was due, without any intention to agree that a judgment should be rendered thereon.
The Superior Court was justified in finding that the justice of the peace had no jurisdiction, and properly ordered judgment for the defendant. Judgment for the defendant.